PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/320,754
Filing Date: 21 Dec 2016
Appellant(s): Wade, Jill



__________________
Susan Myers Fitch
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/08/2021 appealing the Final Office Action mailed 03/08/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
• The 35 U.S.C. § 103 rejection of Claims 1-5.

(2) Response to Argument
The Response to Arguments will follow the format of arguments presented by the Appellant. The Examiner provided page and paragraph citations in an effort to clearly indicate where the particular arguments are presented. In the Appeal Brief dated 08 December 2021, Appellant makes the following arguments:

35 U.S.C. § 103
Appellant's arguments received on 08 December 2021 argues that the Examiner has made both factual and legal errors in the prosecution of the case. Appellant's arguments have been fully considered, but they are not persuasive

Part I: Factual Errors:
	Appellant argues that “the Examiner of this case is in mischaracterizing the teachings of the references; specifically, even without having been given the chance to refute the Examiner's new assertion of Braun, the obviousness rejection fails because neither the primary reference, 
Gizewski (p. 15-16): 
In regards to the Appellant argument that the Examiner makes a factual error, mischaracterizing Gizewski in the assertion of this reference against element of “dental history” as Gizewski fails to teach a compilation of dental history data and no mention of actual dentistry. Examiner respectfully disagree. The claim(s) that under the broadest reasonable interpretation recites compiling of medical and dental history whereas “Gizewski” [0112] discloses compiling previous data or history of a physical characteristics and health profile of a user and in [0202] discloses the data defined as physiological characteristics to include “teeth and gum condition”. The data provided by “teeth and gum condition” is defined as dental data. Therefore it is clear “Gizewski” discloses, under the BRI, the limitation feature of dental data. While the Examiner recited the reference “Gizewski” to teach the compiling of dental data, the Examiner has cited the teaching of periodontal analysis using the references “Martin” and “Braun”.
Martin (p. 16-17):
In regards to the Appellant argument that the reference “Martin” is about assessing risk of a disease using population data and it is a complete mischaracterization to imply that “Martin”  is 
Braun (p. 17):
In regards to the Appellant argument that “Applicants have been denied the opportunity to formally address this reference relied upon for the obviousness rejection”, Examiner would like to draw the attention of the Appellant to the advisory action on 28 June 2021 and 03 August 2021 responding to the Appellant argument dated 07 June 2021 and 29 June 2021 regarding the reference “Braun”. 

Part II: Legal errors
The Examiner failed to show all elements of the claims in the cited references (p. 17-19).
In response to the Appellant that Gizewski is completely inadequate on its own to make a prima facie case of obviousness against the other elements rejected under “Martin” and “Braun”, and Appellant further stated that repeated attempts to make this point to the examiner, Examiner has explained that the claims are rejected under USC 103 where the combination of Gizewski, Martin, and Braun discloses and obviousness to the claim elements. Moreover, Examiner highlighted that the Appellant arguments against the references individually, one cannot show nonobviousness by arguing references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In addition the reference in combination discloses analyzing a user health and dental data and therefore a prima facie case of nonobviousness has been established.
Claim element 1(i)
Appellant argued that Gizwski if far from teaching medical records or any kind of active dentistry, Examiner respectfully disagree. As mention above that the claim under BRI, Gizwski teaches compiling of medical and dental history disclosing discloses the data defined as physiological characteristics to include “teeth and gum condition” which is interpreted as dental data.  
Claim elements 1 (v) and 1 (vi):
The Appellant argued that no evidence of “Gizwski” teaching the concept of computing minimum steps to prescribe treatment plan to achieve wellness goal, Examiner disagree. The claim limitation under BRI, recites the minimum requirement to achieve wellness goal where the 
Claim element 5(ii):
Appellant argues that the Examiner reliance of Gizewski teaching element 5(ii) for database comprising dental and medical data as the reference lack the teaching of dental data, Examiner respectfully disagree. As mention above that the claim under BRI, teaches compiling of medical and dental history disclosing discloses the data defined as physiological characteristics to include “teeth and gum condition” which is interpreted as dental data.  
Claim element 5(iv):
Appellant argues that the Examiner has failed to demonstrate a single piece of evidence demonstrating the elements “(iii) a computer program for comparing medical and dental history data, current periodontal analysis, and biomarker data from the analyte detection processor computes and provides an output digital wellness landscape and behavioral steps, computed according to a minimum step criterion, Examiner respectfully disagree. The claim under BRI, teaches compiling of medical and dental history and comparing to a reference (Gizwski: [0118], [0122], [0131]) disclosing a computer program perform a comparative analysis to compare current health characteristics (health data, teeth and gum, etc.) to a historical data in addition Gizewski” [0112], [0131], [0189], [0231], [0237] discloses factors for calculating an initial phase and end phase of a treatment, interpreted as wellness landscape, and using these factors to project intervention strategy and steps to complete a step in order to move to a subsequent step. “Martin” discloses current periodontal analysis (Martin: [0007], [0087]).  “Braun” discloses evaluating of Capnocvtophaga, Eikenella. Eubacterium, Peptostreptococcus (Micromonas), Examiner respectfully disagree. The claim as recited is selecting at least one from the listed pathogens biomarker or any combination. The claim language does not indicate providing all the bio-markers recites as such a search was performed accordingly. 
Appellant argued that the Examiner disclosed two new references and arguing that these reference fail to provide the missing teaching, examiner respectfully disagree. The request for reconsideration has been considered but does NOT place the application in condition for allowance because: The proposed claim amendments have been considered as part of the AFCP 2.0 program but did not meet the requirement under the AFCP2.0 program. The references cited are based on the time allowed for search and consideration under AFCP2.0 and the references where not used in the OA rejection.

The Examiner is using impermissible hindsight recognition (p. 19-21)
In regards to the Appellant argument that “the Examiner makes various overreaching assertions and overinterpretations based on a reading of Appellants' own specification, using impermissible hindsight recognition”, as recited, Examiner respectfully disagree. Although the reference Gizewski is teaching providing a special diet plan, the plan disclosed by Gizewski is teaching the claimed concept as such Gizewski is disclosing compiling data that includes teeth and gum data which are interpreted as dental data. 
The Appellant argument “the Examiner refers to "SAT 880," (not explained by the Examiner, but found by Appellants' own review in Figure 16, defining SAT 880 as  strategic analysis team (i.e., referring to people, rather than a computing system)), stating that Gizewski 
In response to the Appellant argument that the cited paragraphs of Martin [0062] and [0078-0079] which are recited in the response to argument section, the Appellant argues that the Examiner attempts to make a broad generalization that Martin discloses calculating risk and develop treatment using periodontal data where the Appellant finds it overreach and overinterpretation of Martin, Examiner respectfully disagree. Examiner asserts that the paragraphs recited in the response to argument section were used to address the Appellant while the cited paragraphs of Martin in the rejection discloses analysis of current periodontal data and compare it with historical data to determine a treatment plan, see Martin [0007], [0039], [0048], [0087], [0091]).

The Examiner cited a new reference in the Final Office Action (p. 21-22)
Appellant argues that a new reference “Braun” was cited in the Final OA data March 8, 2021 is a legal error, Examiner respectfully disagree. The reference was cited in response to the 
Appellant argues that Braun does not list all of the oral pathogens listed in Appellants' claim 1 (iii). As mentioned above that the claim language does not indicate providing all the bio-markers recites as such a search was performed accordingly. The claim as recited is selecting at least one from the listed pathogens biomarker or any combination. Appellant further argues that the combination of Gizewski, Martin and Braun fails to teach the connection between an oral disease and systematic disease and develop treatment, Examiner respectfully disagree. Examiner asserts that the references disclosed the features for determine an oral diseases and developing treatment based on data collected however the Appellant argument directed to linking oral disease and systematic disease is a new added feature that was not considered in the search. Therefore it requires further search and consideration.

The Examiner refused to enter non-broadening amendments to independent claims 1 and 5 (p. 23)
Appellant argues that Examiner refused to consider Appellant’s attempt to make a simple 

(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ALAAELDIN M ELSHAER/
Examiner, Art Unit 3626

Conferees:
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626   
                                                                                                                                                                                                     /RACHELLE L REICHERT/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.